Citation Nr: 0900877	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran is a World War II combat veteran with active 
military service from May 1943 to March 1946.  Military 
honors include the award of a European African Middle Eastern 
Service Medal with 3 Bronze Stars and a World War II Victory 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD with an evaluation of 30 percent effective July 27, 
2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 2007 the veteran's PTSD was productive 
of no more than occasional decrease in work efficiency with 
intermittent periods of inability to perform occupational 
tasks.  

2.  Since November 6, 2007, the veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity.

3.  Symptoms such as obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; spatial 
disorientation; gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self and others; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; 
intermittent inability to perform acts of daily living; and 
disorientation and memory loss have not been shown at any 
time during the appeal period.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD prior to November 6, 2007, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial disability rating of 50 
percent, but no more, for PTSD beginning November 6, 2007, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in April 2006 the veteran was 
granted service connection for PTSD with an evaluation of 30 
percent effective July 27, 2005.  The veteran has appealed 
for a higher disability rating.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Since the veteran takes issue with the initial 
rating assigned when service connection was granted, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2.  In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  It is the policy 
of VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
and will be considered. Carpenter v. Brown, 8 Vet. App. 240 
(1995).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  

The evidence includes VA PTSD treatment records dating from 
August 2005 to March 2008.  Treatment providers in August 
2005 describe the veteran as alert and oriented, with recent 
and remote memory within normal limits.  Concentration and 
attention were adequate.  Speech was logical and goal 
directed, and there was no evidence of a cognitive disorder, 
but the veteran did admit to frequent nightmares and 
difficulty staying asleep; bouts of depression; and suicidal 
ideation.  He also complained of low energy level, but 
providers attributed this to a physical health disorder.  
Diagnoses were mild chronic PTSD and depressive disorder, not 
otherwise specified.  

Treatment records dated in September 2005 described the 
veteran as "mild manner[ed] and gentile, very friendly."  
The veteran denied any delusions or hallucinations, but did 
admit to nightmares and panic attacks.  Insight, judgment, 
concentration, attention, and memory were good.  GAF scores 
in September 2005 ranged from 55 to 63.

Treatment records dated in October 2005 described the veteran 
as "okay but with considerable instances of anxiety."  The 
veteran denied any delusions or hallucinations, but did admit 
to nightmares and panic attacks.  Insight, judgment, 
concentration, attention, and memory were good.  He was not 
in acute distress, and was not suicidal or homicidal.  GAF 
was 60.  Diagnoses were PTSD, chronic, moderate; panic 
disorder; and depressive disorder.

Treatment records in December 2005 document the veteran's 
complaints of nightmares and memories of the dead in 
Buchenwald concentration camp  Mood was anxious and the 
veteran was a bit jittery.  The veteran denied any delusions 
or hallucinations, but did admit to nightmares and panic 
attacks.  Insight, judgment, concentration, attention, and 
memory were good.  He was not in acute distress, and was not 
suicidal or homicidal.  GAF scores ranged from 54 to 55.  
Diagnosis was PTSD, chronic, moderate.

In January 2006 the veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination he 
complained of difficulty sleeping; reported "very frequent" 
nightmares about dead people; and said that his wife often 
had to grab him during the night because he was striking out 
so much in his sleep.  He further reported an exaggerated 
startle response, and said that he become very jumpy with 
loud unexpected noises.  He reported feeling very anxious and 
shaky a great deal of the time, and admitted to 
hypervigilance.  He also admitted to some suicidal ideation, 
but said that he thinks of his family and prays when he gets 
these feelings.  He also reported that his wife had noted 
some irritability.  On the other hand, he described a good 
social support network, and said that that he tries to stay 
as active as possible.  He reported that he enjoys playing 
music; fishing; and making cast nets.  Mental status 
examination found the veteran to be "very pleasant and 
cooperative,' and the veteran maintained eye contact 
throughout the session.  He was alert and oriented times 
four, and there was no evidence of gross memory loss or 
impairment.  Speech was linear and coherent, and of normal 
rate and volume.  Thought content and process were within 
normal limits, and there was no evidence of delusions or 
hallucinations.  However, the examiner noted that while the 
veteran smiled appropriately at times he also became tearful 
when he discussed his experiences.  Mood was dysphoric and 
affect full and reactive.  Although he admitted to suicidal 
ideation he denied any current plan or intent, and denied any 
homicidal ideation.  No inappropriate behavior was noted.  
Diagnosis was "post-traumatic stress disorder, chronic."  
The examiner added that the veteran was "alert and oriented 
and does not demonstrate any significant impairment in 
judgment."  GAF was 55.  

Treatment records dated in February 2006 advise that the 
veteran as "polite and conversational and conversation was 
relevant."  The veteran reported continuing to suffer with 
intrusive recollections, and to experiencing frequent 
nightmares.  He also described feelings of guilt.  Mood was 
depressed, sad, and guilty, but he was not suicidal or 
homicidal.  GAF scores ranged from 54 to 55.

Treatment records dated in March 2006 describe the veteran's 
mood as fair with dysphoric affect  He was frequently tearful 
and quite regretful of wartime action.  Speech was logical 
and goal directed.  Over-riding presentation was one of 
sadness and remorse.  The veteran reported continuing to 
suffer with intrusive recollections, and to experiencing 
frequent nightmares.  He also described feelings of guilt.  
Mood was depressed, sad, and guilty, but he was not suicidal 
or homicidal.  GAF was 54.  Diagnosis was PTSD, chronic, 
moderate.

Treatment records dated in April 2006 advise that the veteran 
was alert and oriented; conversational; and conversation was 
relevant  He continued to report intrusive recollections, and 
to experience frequent nightmares.  Mood and affect were 
depressed, but he reported that he was not suicidal or 
homicidal.  GAF scores ranged from 51 to 54.  Diagnosis was 
PTSD, chronic, moderate.

Group therapy records dating from May 2006 to August 2006 
describe the veteran as alert and oriented, and was an active 
and cooperative participant.  GAF scores ranged from 51 to 
53.  Individual counseling in June 2006 found the veteran to 
be alert and oriented; conversational; ambulatory, slightly 
depressed, and anxious, with no evidence of psychopathology.  
GAF was 58.  

Treatment records dated in September 2006 describe the 
veteran as alert, oriented, and ambulatory.  He continued to 
report flashbacks of dead bodies.  Mood was somewhat 
depressed and a bit anxious, but he denied any suicidal 
ideation.  Speech was fluent, and insight and judgment were 
adequate.  Treatment providers also noted that there were no 
cognitive deficits or distortions.  GAF was 53.  

Treatment records dated in March 2007 document the veteran as 
reporting that he was "doing much better because he has less 
dreams and the nightmares are much less upsetting than they 
used to."  The treatment provider noted that apparently 
talking in group therapy had helped the veteran deal with 
this problem.  Although the veteran did report "some 
fleeting suicidal ideas," he said that he did not have much 
problem dismissing them.  Mental examination found him to be 
alert, oriented, and ambulatory.  Mood was somewhat depressed 
and anxious, but he denied any suicidal ideation at the time.  
Speech was clear and coherent, and thinking was logical.  GAF 
was 53.  

Treatment records dated in November 2007 document the veteran 
as reporting "crazy thoughts" of suicide after an argument 
with his wife.  Treatment provider observed that he was 
"extremely anxious and tense," and noted that his voice was 
trembling.  GAF was 47.  Diagnosis was "post-traumatic 
stress disorder (severe)."

Treatment records dated in March 2008 describe the veteran as 
sad, but he maintained that all of those crazy thoughts of 
suicide were past.  Mental examination found him to be alert, 
oriented, and ambulatory.  Mood was euthymic but a bit 
depressed, and showed some mild psychomotor retardation.  
Speech was clear and coherent.  No cognitive deficits or 
distortion were detected.  GAF was 49.  

Analysis 

Evidence prior to November 2007 of at most mild to moderate 
impairment due to such symptoms as nightmares, chronic sleep 
impairment, depressed mood, suicidal ideation without intent 
and anxiety, and as reflected by GAF scores of 51 or higher, 
belies a rating in excess of 30 percent.  See 38 C.F.R. § 
4.130, Diagnostic Code 9413; see also DSM IV.  However, the 
evidence in November 2007 is indicative of occupational and 
social impairment with reduced reliability and productivity, 
as reflected by the increased symptomatology, which was 
reflected by the assigned GAF scores of 49 and 47.  
Accordingly, based on the competent evidence of record, and 
according the veteran every reasonable doubt, the Board finds 
that the criteria for a rating of 50 percent are met 
beginning November 6, 2007; the earliest date of supportive 
psychiatric evidence.  38 C.F.R. §§ 3.102, 4.2, 4.130, 
Diagnostic Code 9411; Fenderson, 12 Vet. App. 119, 126.  
However, there is no report of the kinds of symptoms (such as 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively; spatial disorientation; gross impairment in 
thought processes or communication; neglect of personal 
appearance and hygiene; inability to perform activities of 
daily living; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships; disorientation to time or place; or memory 
loss for names of closes relatives, own occupation, or own 
name) that would warrant a rating of 70 percent or more.  
Indeed, treatment providers in February 2008 describe the 
veteran as alert and oriented, with clear, coherent speech 
and no detectible cognitive deficits or distortions.  The 
criteria for a rating in excess of 50 percent are thus not 
met.  38 C.F.R. §§ 3.102, 4.2, 4.130, Diagnostic Code 9411.  

The Board notes that the veteran has been diagnosed as having 
psychiatric conditions in addition to the service-connected 
PTSD.  As the symptoms attributable to other psychiatric 
conditions have not been disassociated from his PTSD, the 
Board considered all psychiatric symptoms in reaching the 
above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

Reasonable doubt has been considered and accorded in the 
assignment of the increased rating of 50 percent beginning 
November 6, 2007.  38 C.F.R. § 3.102.

The assignment of an extra-schedular rating was considered in 
this matter; however, the veteran's PTSD has not resulted in 
marked interference with his earning capacity or necessitated 
frequent periods of hospitalization at any time during the 
appeal period.  In fact, the veteran is well past retirement 
age, and there is no suggestion that he was seeking 
employment during the appeal period.  There is also no report 
of any hospitalization secondary to his PTSD disability.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In this case the veteran's request for an increased rating 
stems from the initial grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since the 
appeal concerns an initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Regarding the duty to assist, service treatment records have 
been associated with the claims file.  VA treatment records 
have also been obtained and associated with the claims file.  
In addition, the veteran has been accorded a C&P examination; 
the report of which is of record.  The Board is thus 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An initial disability rating in excess of 30 percent prior to 
November 6, 2007, is denied.

An initial disability rating of 50 percent for PTSD beginning 
November 6, 2007, is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


